Bigelow, J.
The facts in this case do not show any valid debt by the infant’s intestate to the plaintiff. The board of the child was clearly a gratuity, furnished from motives of affection and kindness by the plaintiff, without any expectation of remuneration, or intent to make a claim in the nature of a debt. There is therefore nothing on which an implied contract can rest to charge the assets of the intestate in the hands of the defendant. Osborne v. Governors of Guy's Hospital, 2 Stra. 728. Pelly v. Rawlins, Peake’s Add. Cas. 226. Dearborn v. Brownson, 3 Met. 155. Mc Gilvery v. Capen, 7 Gray, 524, 525.
Nor can the plaintiff maintain her action against the defendant as administrator, to charge assets in his hands on the express promise of the defendant. It was wholly without consideration and void, as nudum pactum. Besides, it was not competent for the defendant, by his promise, to lbind the assets in his hands as administrator, to pay a claim which was not valid as against the estate of his intestate. Washburn v. Hall, 10 Pick. 431, Ripley v. Sampson, 10 Pick. 373.
Judgment for the defendant-;